                      Case 20-10247        Doc 824     Filed 05/07/21     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  GREENSBORO DIVISION


    In re:
                                                        Case No. 20-10247
    RANDOLPH HOSPITAL, INC. d/b/a
    RANDOLPH HEALTH,                                    Chapter 11

                             Debtors. 1
                                      0F




      NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC NOTICE FOR
         UNITED STATES GOVERNMENT ATTORNEY PATRICIA A. LAUCH

             PLEASE TAKE NOTICE that the Pension Benefit Guaranty Corporation (“PBGC”), an

agency of the United States Government and a creditor in the above-captioned cases, hereby files

this notice of appearance and request for electronic notice pursuant to Rule 9010(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Bankruptcy Rule

2090-1(d)(1), and requests, pursuant to Section 1109(b) of Title 11, United States Code, and

Bankruptcy Rules 2002(j)(4), 3017(d) and 9007, that notice of all matters which may come

before the Court concerning the above-captioned cases and debtors be given to and served upon

PBGC as listed below.

             This request includes, inter alia, the notices and papers referred to in Bankruptcy Rules

2002, 3017 (including all disclosure statements and plans of reorganization) and 9007, notices of

any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or

requests, and any other documents brought before this Court in these cases, whether formal or



1
  The Debtors in this case, along with each Debtor’s case number, are: Randolph Hospital, Inc.
d/b/a Randolph Health, Case No. 20-10247; Randolph Specialty Group Practice, Case No.
20-10248; and MRI of Asheboro, LLC d/b/a Randolph MRI Center, Case No. 20-10249.
                  Case 20-10247       Doc 824      Filed 05/07/21      Page 2 of 2




informal, ex parte or on notice, written or oral, or transmitted or conveyed by mail, electronic

mail, personal delivery, telephone, facsimile, or otherwise.

       PLEASE TAKE FURTHER NOTICE that this entry of appearance and request for notice

is without prejudice to PBGC’s rights, remedies, and claims against other entities or any

objection that may be made to the jurisdiction or venue of the Court or venue of these cases, and

shall not be deemed or construed to be a waiver of PBGC’s rights: (i) to have final orders and

non-core matters entered only after de novo review by a U.S. District Court, (ii) to trial by jury in

any proceedings so triable in these cases or in any controversy or proceeding related to these

cases, (iii) to have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (iv) to assert any other rights, claims, actions, defenses, setoffs,

or recoupments to which PBGC is or may be entitled in law or in equity, all of which PBGC

expressly reserves.



Dated: May 7, 2021                             /s/ Patricia A. Lauch
                                               Patricia A. Lauch, Attorney
                                               PENSION BENEFIT GUARANTY
                                               CORPORATION
                                               Office of the General Counsel
                                               1200 K Street, N.W.
                                               Washington, D.C. 20005-4026
                                               Phone: (202) 229-3576
                                               Fax: (202) 326-4138
                                               E-mails: lauch.patricia@pbgc.gov and
                                                          efile@pbgc.gov




                                                  2
